Citation Nr: 0318586	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from January 1944 to 
December 1947.  He served in the Reserves from December 1947 
to September 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

A hearing was held on December16 , 2002, by means of video 
conferencing equipment with the appellant in Houston, Texas, 
before the undersigned Acting Veterans Law Judge sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and who is rendering the determination in this case.


REMAND

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Section 5103(a) of the statute, and the implementing 
regulation, 38 C.F.R. § 3.159, clearly require VA to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the RO did not send the veteran a letter 
notifying him of the enactment of the VCAA and of its 
provisions.  In particular, the RO did not inform the veteran 
which evidence, if any, he is required to obtain and which 
evidence, if any, will be retrieved by VA.  Accordingly, the 
case must be remanded for compliance with these requirements.

Moreover, under additional regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board had 
been conducting evidentiary development of appealed cases 
directly, under authority provided at 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii) (2002).  In Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) emphasized that the Board's is "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the "agency of original jurisdiction" 
(AOJ) (which in this case is the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  Disabled Am. Veterans, 327 F.3d at 1346-47.  The 
Federal Circuit found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."  Id. at 
1347.  

In this case, further development of the evidence is needed.  
Specifically, PTSD has been diagnosed in this case on a 
January 2001 VA examination.  Moreover, in a statement 
received by the RO in April 2000 and in hearing testimony at 
the December 2002 hearing before the Board, the veteran 
provided information about claimed stressors during service.

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor, 
contact [the United States Armed Services Center for the 
Research of Unit Records]" (USASCRUR).  

Despite these procedural requirements, the RO, to date, has 
not contacted the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) in an attempt 
to corroborate the veteran's reported stressors.  Although 
the RO has concluded that the stressful incidents claimed by 
the veteran "are the type of incidents that are likely not 
verifiable through official military channels", the Board 
concludes that a description of the incidents and where the 
veteran was stationed at the time should be provided to 
USASCRUR to determine whether they can be corroborated.

Accordingly, this case is REMANDED for the following:  

1.  The RO should furnish the veteran 
with a development letter consistent with 
the notice requirements of the VCAA which 
informs him which evidence, if any, will 
be obtained by the claimant and which 
evidence, if any, will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should also 
be reminded that, in the case at hand, he 
is requested to provide any further 
details as to the dates, places, and 
circumstances of his claimed stressors.

2.  The veteran should be asked where he 
has been treated for his PTSD since the 
January 2001 VA examination, and the RO 
should assist him in obtaining any 
records identified.

3.  The RO should then review the 
veteran's claims file; compile a list of 
the veteran's alleged stressors; make 
photocopies of specific lay submissions 
from the veteran and any of his military 
records which show where he was serving 
at the time of the alleged stressful 
events; and supply such copies to 
USASCRUR in furtherance of corroboration 
of his claimed stressors.

4.  Upon receipt of a response from the 
Unit Records Center, the RO should review 
this response.  If the RO is satisfied 
that a claimed stressor has been 
corroborated, the RO should proceed to 
Paragraph 5 of this remand.  If the RO 
finds that a claimed stressor has not 
been corroborated, the RO should proceed 
to Paragraph 7 of this remand.

5.  If a claimed stressor is 
corroborated, the RO should then afford 
the veteran a VA psychiatric examination 
to determine the etiology of his claimed 
PTSD.  The RO should provide the examiner 
with the veteran's claims file, and the 
examiner should review the claims file in 
conjunction with the examination.  Based 
on the claims file and the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's PTSD, if diagnosed, is 
predicated on the corroborated 
stressor(s).  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

6.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  If this 
report is in any way incomplete, it 
should be returned to the examiner for 
completion.

7.  The RO should readjudicate the claim 
for service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


